Exhibit 99.1 United States Short Oil Fund, LP Monthly Account Statement For the Month Ended January 31, 2010 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ (1,529,760) Unrealized Gain (Loss) on Market Value of Futures 2,735,290 Interest Income 265 Total Income (Loss) $ 1,205,795 Expenses Investment Advisory Fee $ 6,822 Brokerage Commissions 1,278 NYMEX License Fee 260 Non-interested Directors' Fees and Expenses 51 Other Expenses 91,400 Total Expenses 99,811 Expense Waiver (89,695) Net Expenses $ 10,116 Net Gain (Loss) $ 1,195,679 Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 1/1/10 $ 13,196,305 Net Gain (Loss) 1,195,679 Net Asset Value End of Period $ 14,391,984 Net Asset Value Per Unit (300,000 Units) $ 47.97 To the Limited Partners of United States Short Oil Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended January 31, 2010 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States Short Oil Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
